 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11

12   DANA WEISS, an individual, and       Case No. 8:18-cv-01130-JLS-GJS
     all others similarly situated,
13
                      Plaintiff,          JUDGMENT
14
          v.
15
     TRADER JOE’S COMPANY, a
16   California Corporation; and DOES 1
     through 10,
17
                      Defendant.
18

19

20

21

22

23

24

25

26

27

28
 1         The Court hereby ENTERS judgment in favor of Defendant and against
 2   Plaintiff. In accordance with Local Rule 54-3, Defendant may submit a “Bill of
 3   Costs” and an “Application to the Clerk to Tax Costs” to recover any eligible
 4   litigation costs in this action. See C.D. Cal. R. 54-2, 54-2.1.
 5

 6         IT IS SO ORDERED.
 7
      Dated: July 03, 2019
 8

 9                                                By:
                                                        Hon. Josephine L. Staton
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -1-
